GLICKSTEIN, Judge,
concurring specialty-
In affirming, we are approving the following verdict form:
VERDICT FORM
(Count III)
WE THE JURY, this_day of June 1984 find the defendant, JAQUES JEROME ABRAHAM,
COUNT III
—Guilty of Possession of Firearm While Engaged in a Felony as charged in the information.
—Guilty of Carrying a Concealed Firearm.
—Guilty of Improper Exhibition of a Dangerous Firearm.
—Not Guilty SO, SAY WE ALL
FOREMAN
The jury based its verdict on Count II of the information, which charged:
AND MICHAEL J. SATZ, State Attorney of the Seventeenth Judicial Circuit of Florida, as Prosecuting Attorney for the State of Florida in the County of Bro-ward, by and through his undersigned Assistant State Attorney, charges that JAQUES JEROME ABRAHAM on the 1st day of October A.D. 1983, in the County and State aforesaid, did unlawfully and intentionally touch or strike Marie Joset Jeune against her will and intentionally or knowingly caused the said Marie Joset Jeune great bodily harm, permanent disability or permanent disfigurement by shooting Marie Joset Jeune so that a bullet lodged in her throat, contrary to F.S. 784.045.
*499In our view, the verdict form complies with State v. Overfelt, 457 So.2d 1385 (Fla. 1984). It may or may not be consistent with Streeter v. State, 416 So.2d 1203 (Fla. 3d DCA 1982).
It would eliminate all doubt in the future if the deputy clerks who are assigned to judges in the criminal divisions prepared verdict forms that expressly recite the felony charged in the information.